Citation Nr: 0734863	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  03-28 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disability, to include a chronic respiratory 
disorder secondary to prescribed use of belladonna during 
active duty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's 
application to reopen a previously denied claim of 
entitlement to service connection for a respiratory 
disability, to include a chronic respiratory disorder 
secondary to prescribed use of belladonna during active duty, 
for failure to submit new and material evidence.

In March 2004, the veteran had a personal hearing at the RO; 
a transcript of the hearing is of record.

The file includes correspondence dated in July 2005 from the 
veteran's congressman indicating that the veteran also 
desires to claim entitlement to service connection for a 
dental condition and a chin scar as residuals of a traumatic 
injury. As these claims have not been adjudicated, they are 
again referred to the RO for appropriate action.

In August 2006, a Deputy Vice-Chairman of the Board granted 
the motion of the veteran's representative to advance this 
case on the Board's docket, pursuant to the provisions of 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a February 1999 rating decision, the RO most recently 
denied the veteran's claim for service connection for a 
respiratory disability; although notified of the denial, the 
veteran did not initiate an appeal.

3.  None of the new evidence associated with the claims file 
since the February 1999 denial, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for a respiratory disability, or raises a 
reasonable possibility of substantiating the claim for 
service connection for a respiratory disability.


CONCLUSIONS OF LAW

1.  The February 1999 RO rating decision that denied the 
veteran's claim for service connection for a respiratory 
disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  As evidence received since the RO's February 1999 denial 
is not new and material, the criteria for reopening the 
veteran's claim for service connection for a respiratory 
disability are not met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's petition to reopen his claim for 
service connection for a respiratory problem was received in 
June 2002.  He was notified of the provisions of the VCAA by 
the RO in correspondence dated in September 2006.  That 
letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  Thereafter, the 
claim was reviewed and a supplemental statement of the case 
was issued in July 2007(See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
September 2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

A review of the September 2006 VCAA notice letter shows the 
RO identified the basis for the denial in the prior decision 
and provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Board finds the notice 
requirements pertinent to the issue on appeal addressed in 
this decision have been met.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service medical records and all relevant VA treatment records 
pertaining to his claimed respiratory disability have been 
obtained and associated with his claims file.  He has also 
been provided with a VA medical examination to address the 
etiology of his claimed respiratory disability.  Furthermore, 
he has not identified any additional, relevant evidence that 
has not otherwise been requested or obtained.  The veteran 
has been notified of the evidence and information necessary 
to substantiate his claim, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.  

New and Material Evidence

In December 1997, the veteran filed a claim for service 
connection for chronic respiratory disorder secondary to 
prescribed use of belladonna during active duty. 

In a June 1998 rating decision, the RO denied the veteran's 
claim, noting that there was no evidence of a relationship 
between the any in-service belladonna treatment and the 
veteran's current respiratory disability of COPD.  Evidence 
of record included the veteran's service medical records; 
statements from the veteran dated in March 1966, December 
1997, and June 1998; a December 1997 newspaper article; VA 
treatment records dated from 1988 to 1996; and VA examination 
reports dated in August 1946, February 1948, January 1949, 
November 1997.  Additional VA treatment records dated in 1997 
and 1998 as well as a June 1998 lay statement from friends of 
the veteran were then associated with the record.  
Thereafter, in a February 1999 rating decision, the RO 
confirmed it's prior denial of service connection for a 
respiratory disability. 

Although notified of the February 1999 denial, the veteran 
did not initiate an appeal of this determination.  As such, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.
The veteran attempted to reopen his claim for service 
connection for a respiratory disability in June 2002.  This 
appeal arises from the RO's October 2002 denial to reopen the 
veteran's claim for service connection for a respiratory 
disability.  Regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2006)

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the February 1999 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the February 1999 
denial includes statements from the veteran dated in March 
1956, March 1966, June 1999, August 1999, March 2001, June 
2002, January 2003, and 2005; a December 1997 newspaper 
article; VA treatment records dated from 2003 to 2005; VA 
examination reports dated in March 2001, August 2001, and 
June 2005; April 2001 and February 2003 private physician 
statements; an excerpt of a nursing reference manual received 
in August 2002; and a March 2004 RO hearing transcript.

The Board notes, initially, that the duplicate copies of the 
veteran's March 1966 statement and the December 1997 
newspaper article are clearly not, by definition, "new," 
inasmuch as these documents were considered in connection 
with the prior final denial.

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
However, none of this evidence is "material" for purposes 
of reopening the claim for service connection for a 
respiratory disability.   

Statements from the veteran as well as his March 2004 hearing 
testimony reflect his continued assertions that he has a 
current respiratory disability related to in-service 
belladonna treatment.  Aside from the fact that the veteran's 
assertions are, essentially, cumulative of such other 
assertions as were previously of record, the Board emphasizes 
that, as the veteran is a layperson without the appropriate 
medical training or expertise to render an opinion on a 
medical matter, neither is competent, on the basis of 
assertions, alone, to provide probative (i.e., persuasive) 
evidence on a medical matters-such as the etiology of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, where, as here, the claim turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

VA examination reports dated in March and August 2001 as well 
as April 2001 and February 2003 private physician statements 
do not discuss the veteran's claimed respiratory disability 
and concern treatment for other medical conditions.  An 
excerpt of a nursing reference manual received in August 2002 
details belladonna's uses, actions, and side effects.  VA 
treatment notes dated from 2003 to 2005 show continued 
findings of a current respiratory disability, including 
asthma and COPD.  In a June 2005 VA examination report, the 
examiner reviewed the veteran's claims file and noted a 
diagnosis of COPD.  He opined that there was no evidence to 
suggest that the veteran's respiratory disorder is related to 
a disease, injury, or event in service, including treatment 
with belladonna in service. 

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
February 1999 rating decision is either cumulative or 
redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim.  In 
addition, evidence added to the record clearly does not 
include competent evidence relating the post-service 
diagnosis of a respiratory disability to any event, injury, 
or disease in service, which was the basis for the prior 
determination.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a respiratory disability has not been 
received.  As such, the requirements for reopening the claim 
are not met, and the February 1999 denial of the claim for 
service connection for a respiratory disability, to include a 
chronic respiratory disorder secondary to prescribed use of 
belladonna during active duty, remains final.  As the veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for a respiratory 
disability, to include a chronic respiratory disorder 
secondary to prescribed use of belladonna during active duty; 
the appeal is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


